DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/209739 has claims 1-23 pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey et al. (Pat. No. US/7636835 issued on December 22, 2009; hereinafter Ramey) in view of Shevgoor et al. (Pub. No. US2020/0004536 filed on June 29, 2018) in view of Fernald et al. (Pub. No. US2014/0040512 published on February 6, 2014; hereinafter Fernald).
Regarding claims 1 and 13, Ramey disclose the following: 
An apparatus for input/output (I/O) value determination, the apparatus comprising: 
a processor core configured to generate an I/O instruction for an I/O device, the I/O device including a state machine; and 
Ramey discloses a processor core [Column 4, Lines 9-12] configured to generate an I/O instruction [Column 5, Lines 12-17] for an I/O device [Column 31, Lines 24-51], e.g. “VLIW processor can issue multiple instructions based on a stream of macro instructions including subinstructions designated to be executed concurrently by a compiler” [Column 5, Lines 12-17], the I/O device including a state machine [Column 26, Lines 23-27])

However, Ramey does not disclose the following
a controller including a simplified state machine with a reduced version of the state transition logic of the state machine of the I/O device, the controller configured to improve instruction execution performance of the processor core by employing the simplified state machine to predict at least one state value of at least one I/O device true state value to be affected by the I/O instruction at the I/O device.  
Nonetheless, this feature would have been made obvious, as evidenced by Shevgoor.
(Shevgoor teaches a controller including a simplified state machine with a reduced version of the state transition logic of the state machine [0094-0096] of the I/O device [0208], the controller configured to improve instruction execution performance of the processor core, e.g. “performance of serially dependent loads is improved” [0044], by employing the simplified state machine to predict at least one state value, e.g. predicted data [0095], of at least one I/O device true state value to be affected by the I/O instruction [0096-0097] at the I/O device [0208])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey with the teachings of Shevgoor. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
To apply this teaching of Shevgoor within the apparatus of Ramey. 
Shevgoor]. 

However, Ramey in view of Shevgoor does not disclose the following:
the I/O device including a state machine with state transition logic; and 
Nonetheless, this feature would have been made obvious, as evidenced by Fernald.
(Fernald discloses the I/O device including a state machine [0046] with state transition logic, e.g. “state logic implementing a state machine to determine when to issue requests” [0046])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey in view of Shevgoor with the teachings of Fernald. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the state transition logic of Fernald within the I/O device of Ramey in view of Shevgoor. 
The motivation would have been as follows: “DTM engine 410 may determine which signals 422 to assert based on the implemented state machine” [0047 – Fernald].
Regarding claims 2 and 14, Ramey in view of Shevgoor in view of Fernald disclose the following: 
wherein the I/O instruction includes a physical address or virtual address, wherein the at least one state value includes multiple state values, and wherein the at least one I/O device true state value includes multiple I/O device true state values.  
(Ramey teaches that the I/O instruction includes a physical address or virtual address, e.g. “The data may be included as part of the sub-instruction (such as a virtual address” [Column 10, Lines 41-43], wherein the at least one state value includes multiple state values, e.g. “the state of a "mode indicator" (e.g., one or more bits)” [Column 9, Lines 37-39], and wherein the at least one I/O device true state value, e.g. an I/O device is a tile [Column 4, Lines 8-28; Column 9, Lines 31-39; Column 17, Lines 6-18; 
Regarding claims 3 and 15, Ramey in view of Shevgoor in view of Fernald disclose the following: 
wherein the multiple state values are inter-dependent.  
(Ramey teaches that the multiple state values “(e.g., one or more bits)” [Column 9, Lines 37-39] are inter-dependent [Column 13, Lines 48-55])
Regarding claim 4, Ramey in view of Shevgoor in view of Fernald disclose the following: 
wherein the I/O device includes a scheduler.  
(Ramey teaches that the I/O device includes a scheduler, e.g. “A software system for the tiled integrated circuit 100 includes a compiler that is able to schedule instructions in both time and space by generating both processor and switch instructions for arranging the static network” [Column 11, Lines 8-11])
Regarding claims 5 and 16, Ramey in view of Shevgoor in view of Fernald disclose the following: 
wherein the at least one state value predicted by the simplified state machine represents at least one prediction of a subset of an I/O device state of an entity to which the scheduler assigns work.  
(Shevgoor teaches that the at least one state value predicted by the simplified state machine represents at least one prediction of a subset of an I/O device state [0095-0097, 0208] of an entity to which the scheduler assigns work [0057], e.g. “scheduling circuit 113 provides functionality for … 3) scheduling the decoded instruction 111 for execution on execution circuitry 117 out of an instruction pool (e.g., using a reservation station in some embodiments)” [0057])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey with the teachings of Shevgoor. 
Ramey using the scheduler of Shevgoor.
The motivation would have been as follows: “the scheduler unit(s) 256 performs the schedule stage” [0067 – Shevgoor].
Regarding claims 7 and 18, Ramey in view of Shevgoor in view of Fernald disclose the following: 
wherein the one or more of the at least one predicted state values determined includes multiple values.  
(Shevgoor teaches that the one or more of the at least one predicted state values determined includes multiple values, e.g. “previously-loaded data values returned from STATIC loads are stored in a predictor structure” [0049])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey with the teachings of Shevgoor. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Shevgoor in accordance with predicted state values of Ramey. 
The motivation would have been to perform steps of “data values from the predictor” [0050 – Shevgoor].
Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey in view of Shevgoor in view of Fernald in view of DeHon et al (Pub. No. US2018/0336031 filed on June 7, 2018; hereinafter DeHon).
Regarding claims 6 and 17, Ramey in view of Shevgoor in view of Fernald does not disclose the following: 
wherein, the processor core includes a load/store pipeline and a multiplexer
(Ramey teaches that the processor core includes a load/store pipeline [Column 12, Line 45] and a multiplexer [Column 7, Lines 21-25]. 
pipelines short circuit values from one pipeline stage to another without the need to transmit the values to the register file or to memory each time. The bypass paths in a processor are thus critical resources for shuttling values around between various stages such as ALUs, register files, load-store queues, writeback stages, and so on” [Column 12, Line 40-53]. 
For evidence of a multiplexer: “The multiplexers 232A are able to select data from any pipeline stage (e.g., before or after the logic units 240A and 240B, or before or after functional units 242A and 242B) as soon as the value is available” [Column 7, Lines 21-25]) 

However, Ramey in view of Shevgoor in view of Fernald does not disclose the following:
(1) and wherein, in an event the I/O instruction is a state-read or atomic request including a physical address: 
the multiplexer is configured to omit forwarding the state-read or atomic request to the I/O device; and 
(2) 	the controller is configured to determine which one or more of the at least one state value predicted via the simplified state machine should be read in accordance with the state-read or atomic request's physical address and return the one or more of the at least one predicted state values determined to the load/store pipeline.  
Nonetheless, this feature would have been made obvious, as evidenced by DeHon.
(1) (DeHon teaches that, in an event the I/O instruction is a state-read or atomic request, e.g. a DMA operation [0431] including a physical address, e.g. tag or location [0436]: 
the multiplexer is configured to omit forwarding the state-read or atomic request to the I/O device, due to “a Boolean denoting whether or not the PUMP is engaged” [0271])
 (2) (DeHon teaches that the controller is configured to determine which one or more of the at least one state value predicted via the simplified state machine should be read in accordance with the state-read or atomic request's physical address [0436] and return the one or more of the at least one predicted state values determined [0436] to the load/store pipeline [0099, 0438], e.g. “determine an expected or predicted MR tag which can then be used to determine the R tag, the tag value for the instruction's result (e.g., destination register or memory location, if any)” [0436])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey in view of Shevgoor in view of Fernald with the teachings of DeHon. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of DeHon in an event that the I/O instruction of Ramey in view of Shevgoor in view of Fernald is a state-read instruction. 
The motivation would have been as follows: “The foregoing selection and use of a predicted MR tag to determine Rtag for an instruction having a memory location as an operand may be referred to as an Rtag prediction accelerator optimization” [0436 – DeHon].
Claim(s) 8, 12, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey in view of Shevgoor in view of Fernald in view of Raz (Pat. No. US/8595465 issued on November 26, 2013; hereinafter Raz).
Regarding claims 8 and 19, Ramey in view of Shevgoor in view of Fernald does not disclose the following: 
wherein, in an event the I/O instruction includes a virtual address, 
the processor core is configured to translate the virtual address to a physical address 
(Ramey teaches that, in an event the I/O instruction includes a virtual address [Column 10, Lines 41-43], the processor core is configured to translate the virtual address to a physical address, e.g. “The SWIBUF 

However, Ramey in view of Shevgoor does not disclose the following:
and the controller is configured to: 
(1)	search a table for a matching entry for which the I/O instruction's virtual address matches a predicted virtual address and other fields stored in the matching entry, the other fields specific to address translation in an architecture; and 
(2)	in an event the matching entry is found, the controller is further configured to determine whether the physical address is associated with the I/O device based on the matching entry and, in an event it is determined that the physical address is not associated with the I/O device, the controller is further configured to mark the matching entry as invalid.  
Nonetheless, this feature would have been made obvious, as evidenced by Raz.
(1) (Raz teaches searching a table [Column 6, Lines 10-18] for a matching entry for which the I/O instruction's virtual address, e.g. “processing core associated with a virtual memory system outputs a virtual memory address (also referred to herein as virtual address) on a logical memory space when the processing core has to access instruction” [Column 1, Lines 26-30] matches a predicted virtual address and other fields stored in the matching entry [Column 6, Lines 10-30], the other fields specific to address translation in an architecture [Column 6, Lines 36-43])
(2) (Raz teaches, in an event the matching entry is found, the controller is further configured to determine whether the physical address is associated with the I/O device based on the matching entry [Column 6, Lines 44-56] and, in an event it is determined that the physical address is not associated with the I/O device [Column 6, Lines 39-43], the controller is further configured to mark the matching entry 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey in view of Shevgoor in view of Fernald with the teachings of Raz. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the table of Raz to store virtual addresses of Ramey in view of Shevgoor in view of Fernald, and search a matching entry accordingly. 
The motivation would have been as follows: “the translation module 6 improves on a total time (e.g., total number of cycles, total number of Pico-seconds, etc.) taken by the translation module 6 to translate a current virtual address to a corresponding physical address” [Column 6, Lines 47-50 – Raz].
Regarding claims 12 and 23, Ramey in view of Shevgoor in view of Fernald in view of Raz does not disclose the following: 
wherein, in an event that the matching entry is not found, the controller is further configured to determine whether the physical address is associated with the I/O device and, in an event that it is determined that the physical address is associated with the I/O device, the controller is further configured to: 
set the at least one state value to at least one respective predetermined value; 
(Raz teaches, in an event that the matching entry is not found [Column 6, Lines 32-35], the controller is further configured to determine whether the physical address is associated with the I/O device and, in an event that it is determined that the physical address is associated with the I/O device [Column 10, Lines 28-33], 
the controller is further configured to: 
set the at least one state value to at least one respective predetermined value [Column 10, Lines 33-28])
configure a prediction valid indicator to indicate that the at least one state value predicted is valid; and 
(Raz teaches configuring a prediction valid indicator to indicate that the at least one state value predicted is valid [Column 10, Lines 33-43])
store the virtual address in a predicted virtual address table.  
(Raz teaches storing the virtual address in a predicted virtual address table [Column 10, Lines 38-43])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey in view of Shevgoor in view of Fernald with the teachings of Raz. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Raz on the controller of Ramey in view of Shevgoor in view of Fernald.  
The motivation would have been to provide a “correct translation” of a virtual address [Column 10, Lines 41-42 – Raz].
Claim(s) 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey in view of Shevgoor in view of Fernald in view of Raz in view of Pape (Pub. No. US2018/0024941 filed on July 20, 2016; hereinafter Pape).
Regarding claims 9 and 20, Ramey in view of Shevgoor in view of Fernald in view of Raz does not disclose the following: 
wherein,
 in an event 	(i) the matching entry is found, 
(ii) it is determined that the physical address is associated with the I/O device, 
(iii) the I/O instruction is a store request, read request, or atomic request, and 
(iv) the simplified state machine determines that a change, to the at least one state value, at least one future state value, or a combination thereof, can be predicted and there is at least one predicted change, 
the controller is further configured to update a prediction of the at least one state value, the at least one future state value, or a combination thereof.  
Nonetheless, this feature would have been made obvious, as evidenced by Pape.
(Pape teaches that: 
in an event 	(i) the matching entry is found [0071, 0076], e.g. “Once the prediction is made, the TSBs are searched for the desired virtual address, starting with the predicted TSB (block 605)” [0071] and “The method may then depend upon if the desired virtual address is found in the predicted TSB (block 706).” [0076]
(ii) it is determined that the physical address [0072] is associated with the I/O device [0037], 
(iii) the I/O instruction is a store request, e.g. “a load/store instruction” [0046], and 
(iv) the simplified state machine determines that a change, to the at least one state value, at least one future state value, or a combination thereof, can be predicted and there is at least one predicted change [0076-0077, 0079], 
the controller is further configured to update a prediction of the at least one state value, the at least one future state value, or a combination thereof, e.g. “If the desired virtual address was found in the predicted TSB, then the value of counter 410 and values in the selected predictor entry may be updated as described above to reflect the correct prediction (block 707). Once the values are updated, the method may conclude in block 708” [0077])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey in view of Shevgoor in view of Fernald in view of Raz with the teachings of Pape. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Pape in accordance with the processor architecture of Ramey in view of Shevgoor in view of Fernald in view of Raz.
Pape].
Regarding claims 10 and 21, Ramey in view of Shevgoor in view of Fernald in view of Raz in view of Pape disclose the following: 
wherein, 
in an event 	(i) the matching entry is found, 
(ii) it is determined that the physical address is associated with the I/O device, 
(iii) the I/O instruction is a store request, read request, or atomic request, and 
(iv) the simplified state machine determines that a change, to the at least one state value, at least one future state value, or a combination thereof, cannot be predicted, 
the controller is further configured to mark a prediction indicator invalid.  
(Pape teaches that: 	
in an event 	(i) the matching entry is found [0071, 0076], e.g. “Once the prediction is made, the TSBs are searched for the desired virtual address, starting with the predicted TSB (block 605)” [0071] and “The method may then depend upon if the desired virtual address is found in the predicted TSB (block 706).” [0076]
(ii) it is determined that the physical address [0072] is associated with the I/O device [0037], 
(iii) the I/O instruction is a store request, e.g. “a load/store instruction” [0046], and 
(iv) the simplified state machine determines that a change, to the at least one state value, at least one future state value, or a combination thereof, cannot be predicted [0076-0077, 0079], 
the controller is further configured to mark a prediction indicator invalid [0078, 0081], e.g. “When the predictor state is updated, the strength of the prediction is left as weak, and the primary TSB 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey in view of Shevgoor in view of Fernald in view of Raz with the teachings of Pape. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Pape in accordance with the processor architecture of Ramey in view of Shevgoor in view of Fernald in view of Raz.
The motivation would have been to mark an invalid indicator, in a situation “where the primary prediction is a miss” [0081 – Pape].
Regarding claims 11 and 22, Ramey in view of Shevgoor in view of Fernald in view of Raz in view of Pape disclose the following: 
in an event 	(i) the matching entry is found, 
(ii) it is determined that the physical address is associated with the I/O device, 
(iii) the I/O instruction is a store request, read request, or atomic request, and 
(iv) the simplified state machine determines that a change can be predicted but no change is to be made to the at least one state value predicted or to the at least one future state value, 
the controller is configured to perform no action.  
(Pape teaches that: 
in an event	(i) the matching entry is found [0071, 0076], e.g. “Once the prediction is made, the TSBs are searched for the desired virtual address, starting with the predicted TSB (block 605)” [0071] and “The method may then depend upon if the desired virtual address is found in the predicted TSB (block 706).” [0076]

(iii) the I/O instruction is a store request, e.g. “a load/store instruction” [0046], and 
(iv) the simplified state machine determines that a change can be predicted but no change is to be made to the at least one state value predicted or to the at least one future state value, [0080; TABLE 3], 
the controller is configured to perform no action, e.g. “Alternatively, if the primary predictor state update only changes the strength, e.g., prediction strength 502, but does not change the TSB number the primary bits point to, then there is no change to the secondary state” [0080])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ramey in view of Shevgoor in view of Fernald in view of Raz with the teachings of Pape. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Pape in accordance with the processor architecture of Ramey in view of Shevgoor in view of Fernald in view of Raz.
The motivation would have been to provide a means “to further improve prediction accuracy” [0080 – Pape].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed December 7, 2020, with respect to claims 1-23.
Examiner acknowledges Applicant’s request. Effective filing date is confirmed as July 5, 2018.
Examiner has also considered all arguments of Applicant, and Examiner reviewed the claim amendments. However the arguments are not persuasive. 
With respect to claims 1 and 13, Applicant provided arguments against prior art teachings of Ramey et al. (Pat. No. US/7636835 issued on December 22, 2009; hereinafter Ramey) in view of Pub. No. US2020/0004536 filed on June 29, 2018) in view of Fernald et al. (Pub. No. US2014/0040512 published on February 6, 2014; hereinafter Fernald). 
 In particular, Applicant argues that Ramey does not disclose the following: 
“the I/O device including a state machine” – see Page 4, First Paragraph of Remarks.
However, Examiner respectfully disagrees.
To represent the I/O device, Examiner provides the following cited sections of Ramey: 

    PNG
    media_image1.png
    781
    440
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    179
    442
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    555
    438
    media_image3.png
    Greyscale

          [Column 4, Lines 8-42] 		   [Column 26, Lines 23-32]	   [Column 31, Lines 24-51]
An I/O device is an entity within a system that communicates with an FSM. Given that control signals are applied to the I/O device, and that control messages are received from the I/O device, it is implied that the I/O device possess logic to receive signals and provide messages. 
Accordingly, this logic represents the state machine. 
Ramey disclose the following about entities, such I/O devices and tiles. Consistent with teachings, a tile with state modes and an implied state transition. These are the workings of a state machine. 
Please see supplementary evidence of a state machine below: 

    PNG
    media_image4.png
    131
    303
    media_image4.png
    Greyscale

               			[Column 9, Lines 31-39]
Examiner maintains the rejection of this claim limitation, based on the reinforced teachings of Ramey.  
To further maintain the rejection, Examiner notifies Applicant that prior art of Fernald discloses the entire limitation, with prima facie case obviousness for a state machine having state transition logic.

Applicant next argues that Shevgoor provides no teaching, suggestion, or motivation regarding “a controller including a simplified state machine with a reduced version of the state transition logic of the state machine of the I/O device,” – see Page 5, First Paragraph of Remarks.
	However, Examiner respectfully disagrees. 
	For this claim language, Examiner gave the broadest reasonable interpretation as follows: 
“a controller including a simplified state machine that transitions between two states associated with the I/O device”
	Shevgoor discloses a controller of a processor pipeline including a simplified state machine [0094-0096] with a reduced version of the state transition logic of the state machine [0096-0098] of the I/O device [0208, 0219].
Ramey, as the teachings of Shevgoor can be applied to I/O device of Ramey which has the state machine. 
Therefore, Examiner also maintains the rejection of this claim limitation. 
All dependent claims are rejected by their prior art of record. 
Examiner recommends that Applicant amend the claims to overcome prior art teachings of record, and advance prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 16, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199